         Case 1:18-cv-01282-PAE Document 40-1 Filed 09/06/19 Page 1 of 9



                       RELEASE AND SETTLEMENT AGREEMENT

        This Confidential Release and Settlement Agreement ("Settlement Agreement") is entered
into by and between Representative Plaintiff Thomas Bryant (“Representative Plaintiff”), and all
individuals listed on Exhibit “1”, for themselves individually (collectively “Plaintiffs”), as well as
their spouse (if any), beneficiaries, heirs, administrators, executors, assigns, agents and
representatives, on the one hand; and Adex Corporation (“Adex”), on the other hand. Plaintiffs
and Adex shall be referred to collectively herein as "the Parties."

        WHEREAS, the Parties desire to compromise and settle the claims Thomas Bryant et al.
v. Adex Corporation, 1:18-cv-01282 pending in the United States District Court for the Southern
District of New York, in a comprehensive manner pursuant to the terms of this Settlement
Agreement;

       NOW, THEREFORE, for and in consideration of the above and the additional covenants
and agreements set forth herein, the Parties expressly agree as follows:

I.     TERMS OF SETTLEMENT

         A.       Motion for Approval of Settlement and Dismissal with Prejudice. The Parties
will file a Joint Motion for Approval of Settlement and Dismissal with Prejudice, requesting that the
Court approve the settlement of these FLSA claims and dismiss Plaintiffs' claims with prejudice. The
Court shall retain jurisdiction to enforce the terms of the settlement. In the event this Settlement
Agreement is not finally approved by the Court, the Parties will work together in good faith to
structure an agreement that will meet Court approval. If they are unable to do so, this Settlement
Agreement will no longer have any effect, the settlement payment shall remain property of Adex,
and the Parties' litigation positions will revert to the status quo ante before execution of this
Settlement Agreement with no waiver, in any way, of their claims or defenses in this Action,
including, but not limited to, defenses to the merits of Plaintiffs' claims and to collective action
treatment.

        B.      Payment By Adex. Provided the Court has approved the Parties' Joint Motion for
Approval of Settlement and Dismissal with Prejudice, Adex will provide a gross settlement payment
in the amount of One Hundred and Five Thousand and Two Hundred and Four Dollars
($105,204.00) (the “Gross Settlement Amount”), in addition to the employer side payroll taxes
attributable to 50% of the Gross Settlement Amount as provided in Paragraph II. G. of this
Settlement Agreement. From the Gross Settlement Amount, Adex will pay to Plaintiffs’ Counsel,
issued on a Form 1099, the amount of $39,403.93 which shall represent payment for fees
($28,931.10), and case expenses ($10,472.83) incurred by Plaintiffs’ counsel in Civil Action No.
1:18-cv-01282. From the Gross Settlement Amount, Adex will also pay the Plaintiffs the specific
individual amounts set forth on the Exhibit “1” to this Settlement Agreement (which identifies each
Plaintiff by name). Adex shall cause such payments to be made by checks made payable to each
Plaintiff and shall deliver all settlement checks to Plaintiffs’ Counsel within fourteen (14) business
days of the date the Court approves the Parties’ Joint Motion for Approval of Settlement and
Dismissal with Prejudice. In no event shall Adex be required to pay more than the Gross Settlement
Amount to settle this action.

      C.      Approval for Payment of Attorneys' Fees and Costs. Plaintiffs' counsel will seek,
and Adex will not oppose, approval of their $39,403.93 in requested attorneys' fees and costs in the

                                                                                          Page 1 of 6
        Case 1:18-cv-01282-PAE Document 40-1 Filed 09/06/19 Page 2 of 9



Joint Motion for Approval of Settlement and Dismissal with Prejudice. Except for this payment, each
party shall be responsible for payment of their own attorneys' fees and costs.

        E.     Service Payment. Adex will not oppose Thomas Bryant’s claim / request for an
incentive payment of $7,000.00 as the Class Representative. This incentive payment will be deducted
from the Gross Settlement Amount specified above. Adex will not owe any additional amount for the
incentive payment.

        F.     Release and Reversion. The Parties agree that the checks payable to Plaintiffs
will contain mutually-agreed upon release language (specified in Exhibit 2 to this Settlement
Agreement) on the back of the checks and will note that by cashing or depositing the checks, they
are agreeing to waive all wage and hour claims that were or could have been pursued in this
action. The Plaintiffs will have 120 days to cash and/or deposit the settlement checks. If any
Plaintiff chooses not to cash or deposit the settlement checks within the 120 day period, the funds
for any such checks will revert back to Adex.

        G.      Taxes and Indemnification. For tax reporting purposes, Adex, shall report 50%
of the settlement payments made to Plaintiffs as statutory employee earnings on a Form W-2 for
statutory employees, which represents payment for alleged back pay and/or overtime due under
the FLSA and shall report the remaining 50% on Form 1099 as non-payroll payments of liquidated
damages owed under the FLSA. Plaintiffs will be responsible for reporting such amounts on their
tax returns as required by law and pay any applicable taxes on such amounts. Plaintiffs agree to
indemnify and hold Adex harmless from any and all liability that may result from, or arise in
connection with, their failure to file and pay such taxes on any amounts received pursuant to this
settlement except that Adex shall be responsible for the employer portion of any payroll taxes.

II. RELEASE
        A.      Representative Plaintiff Bryant’s Release of Claims. For and in consideration
of the mutual promises herein contained, including the Service Payment identified above,
Representative Plaintiff does hereby forever and fully release and discharge the Released Parties
of and from any and all sums of money, accounts, claims, interests, demands, contracts, actions,
debts, controversies, agreements, damages, losses, and causes of action, whatsoever, of whatever
kind or nature, known or unknown, suspected or unsuspected, which he now owns, holds, has, or
claims to own, hold, or have, and any future consequences and causes of actions therefor, arising
from his (former) employment with Adex or any of its other parents and subsidiaries, including,
but not limited to, any and all matters alleged or referred to in Civil Action No. 1:18-cv-01282,
including wage and hour claims, misclassification claims, per diem claims, whether or not they
were or could have been asserted in either case.

        B.      Opt-In Plaintiffs Release of Claims. For and in consideration of the mutual
promises herein contained, the Opt-In Plaintiffs shall release the Released Parties from all wage
and hour claims that were asserted, or could have been asserted, in Civil Action No. 1:18-cv-
01282, including those claims arising under the Fair Labor Standards Act as well as any similar
wage and hour claims arising under state law. The Parties agree that the checks presented to
Plaintiffs will contain release language whereby, by cashing or depositing the checks, each
Plaintiff agrees to this release of claims against the Released Parties. The release language is
attached hereto as Exhibit “2.”



                                                                                        Page 2 of 6
         Case 1:18-cv-01282-PAE Document 40-1 Filed 09/06/19 Page 3 of 9



       C.     Released Parties. The Released Parties are: Adex and all of Adex’s current or
former parent companies, subsidiary companies, and/or related, affiliated, or predecessor
companies, partnerships, and/or joint ventures, and, with respect to each of them, all of its past,
present, and future employees, officers, partners, principals, directors, stockholders, owners,
representatives, assigns, attorneys, agents, insurers, employee benefit programs (and the trustees,
administrators, fiduciaries, and insurers of such programs), and any other persons acting by,
through, under, or in concert with any of the persons or entities listed in this subsection, and their
successors. Said parties shall be referred to collectively herein as the "Released Parties."

        D.     Limitations. The Releases contained in Section II do not extend to enforcement
of the obligations, terms, and covenants of this Settlement Agreement by either party. Further,
the release of claims shall not affect any rights or claims of the parties that may arise after this
Settlement Agreement is executed.

III.   REPRESENTATIONS AND WARRANTIES

        A.      Authority. The signatories below represent that they are fully authorized to enter
into this Settlement Agreement and to bind the Parties hereto (including all Plaintiffs) to the terms
and conditions hereof.

         B.     No Admission Of Liability. This Settlement Agreement is the result of a
compromise of disputed claims and shall never at any time for any purpose be considered as an
admission of correctness, liability, or responsibility on the part of any party. The Parties agree that
they will never seek to introduce this Settlement Agreement as evidence of an admission of liability
or an admission of any violation of any federal, state or local laws. Plaintiffs further acknowledge
that through this Settlement, Adex will not be deemed to admit or concede that collective action
treatment is or was appropriate, or that Plaintiffs' claims have any merit. Rather, Adex has denied
and continues to deny, specifically and generally, the claims asserted in the Action and any and all
liability or wrongdoing of any kind whatsoever associated with the facts or claims alleged in this
Action, including that continued collective action treatment is appropriate.
        C.     Advice Of Legal Counsel. The advice of legal counsel has been obtained by all
of the Parties prior to the execution of this Settlement Agreement. All of the Parties hereby
execute this Settlement Agreement voluntarily and with full knowledge of its significance and
with the express intention of extinguishing any and all obligations and claims owed by the
Parties to each other arising out of or connected with the matters specified herein. All of the
Parties acknowledge that they have been represented by competent, experienced counsel
throughout all negotiations which preceded the execution of this Settlement Agreement, and this
Settlement Agreement is made with the consent and advice of counsel who have jointly prepared
this Settlement Agreement.

       D.      Adequate Investigation Of Facts. In making and executing this Settlement
Agreement, the Parties have made such investigation of the facts and the law pertaining to the
matters described herein and this Settlement Agreement as they deem necessary, and they do
not rely and have not relied upon any statement or representation, oral or written, made by any
of the other Parties to this Settlement Agreement with regard to any of the facts involved in any
dispute or possible dispute between any of the Parties hereto, or with regard to any of their rights
or asserted rights, or with regard to the advisability of making and executing this Settlement
Agreement.


                                                                                          Page 3 of 6
        Case 1:18-cv-01282-PAE Document 40-1 Filed 09/06/19 Page 4 of 9



       E.       Approval of the Court Required. This Settlement Agreement shall become
binding only upon the Court’s approval of the Settlement Agreement and the Joint Motion for
Approval of Settlement filed by the Parties contemporaneous with this Settlement Agreement.
If the Court fails to approve the Settlement Agreement or grant the Joint Motion for Approval
of Settlement, the Settlement Agreement will be of no effect and this litigation shall continue as
if the parties never entered the Settlement Agreement.

        F.      Assumption Of Risk Of Mistake. The Parties hereby expressly assume the risk
of any mistake of fact or that the true facts might be other or different from facts now known or
believed to exist, and it is the express intention of the Parties to forever settle, adjust, and
compromise the disputes raised by the Actions without regard to who may or may not have been
correct in their respective understandings of the facts or the laws relating thereto.

       G.     Understanding_ Of Agreement. Each of the Parties has read and understands
the contents of this Settlement Agreement and, if necessary, has had the same translated to
ensure the same.

       H.      Binding_Upon Agents And Representatives. Each and every term of this
Settlement Agreement shall be binding upon the agents, representatives, insurers, employees,
attorneys, heirs, administrators, executors, successors, and assigns of the respective Parties
hereto and any parent, subsidiary, or affiliated entity of such Parties.

       I.      Integration. This Settlement Agreement constitutes the entire agreement
between Plaintiffs, on the one hand, and Adex, on the other hand, pertaining to the subject matter
hereof, and further constitutes the final, complete, and exclusive expression of the terms and
conditions of their agreement. Any and all prior agreements, representations, negotiations, and
understandings, oral or written, express or implied, are hereby extinguished and merged herein.

        J.    Cooperation. The Parties hereto agree to execute any and all other documents
and instruments in writing which may be reasonably necessary or proper to effectuate and carry
out the purposes of this Settlement Agreement.

        K.      Attorneys' Fees. In the event that any of the Parties hereto should bring any
action, suit, or proceeding against any of the other Parties hereto to enforce this Settlement
Agreement, the validity hereof, any of the terms or provisions hereof, or any of the matters
released hereby, or should any of the Parties assert this Settlement Agreement as an affirmative
defense in an action brought by the other party, the prevailing party in such action, suit, or
proceeding shall be entitled to recover from the other such party reasonable attorneys' fees to be
fixed by the court and costs incurred in connection therewith, including attorneys' fees and costs
relating to any and all appeals or petitions taken with respect to any such action, suit, or
proceeding.

        L.     Modifications In Writing. The Parties agree that any modifications to this
Settlement Agreement must be made in writing, and for Adex by a duly-authorized Company
official, and must be executed by all of the Parties.

      M.     Other Rights and Obligations of the Parties. Nothing in this Settlement
Agreement shall otherwise affect or alter the rights and obligations of the Parties.


                                                                                      Page 4 of 6
        Case 1:18-cv-01282-PAE Document 40-1 Filed 09/06/19 Page 5 of 9



        N.     Cooperation for Settlement Approval. The Parties agree to work diligently
together to file and submit all documentation and information necessary to the Court for
purposes of obtaining approval of this settlement and dismissal of Representative Plaintiff's
claims.

      O.     Governing Law. This Agreement. This Settlement Agreement shall be
governed by and construed in accordance with the laws of the State of New York.

       P.      Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall be deemed an original, but all of which shall constitute one and the same
written Settlement Agreement.

        Q.      Construction. Plaintiffs, on the one hand, and Adex, on the other hand, through
their counsel, participated in the drafting of this Settlement Agreement, and they agree that any
rule of construction that agreements are to be construed adverse to the drafter shall not apply
herein, including to captions. Should any provisions of this Settlement Agreement be declared
or determined by a court or arbitrator to be illegal or invalid, the validity of the remaining terms
shall not be affected thereby.

       R.     No Waiver. No waiver of any breach of any term or provision of this Settlement
Agreement shall be, or shall be construed to be, a waiver of any other breach of this Settlement
Agreement. No waiver shall be binding under this Settlement Agreement unless in writing and
signed by the party waiving the breach, and for Adex by a duly-authorized Company official.

       S.     Severability. If any provision of this Settlement Agreement is found by a proper
authority to be unenforceable, that provision shall be severed and the remainder of the
Settlement Agreement will remain in full force and effect.

        T.     Non-Disparagement. Representative Plaintiff agrees that he will not defame or
disparage Adex, any of the Released Parties, or any of their affiliates or subsidiaries, or any of
their products or services, and/or any of their past or present shareholders, officers, directors,
board members, employees, or agents, including by means of Facebook or any other social
media outlet. Adex agrees to provide a neutral reference to any current or prospective employer
limited to Plaintiff’s dates of employment and positions held.


REPRESENTATIVE PLAINTIFF ACKNOWLEDGES AND AGREES THAT HE HAS
READ THIS SETTLEMENT AGREEMENT (INCLUDING EXHIBITS 1 AND 2), HAS
HAD THE OPPORTUNITY TO DISCUSS THE CONTENTS OF THIS SETTLEMENT
AGREEMENT WITH HIS COUNSEL AND HAS DONE SO, THAT HE HAS ENTERED
INTO THIS SETTLEMENT AGREEMENT KNOWINGLY AND VOLUNTARILY, AND
THAT HE HAS HAD THE OPPORTUNITY TO HAVE THE SETTLEMENT
AGREEMENT TRANSLATED TO THE EXTENT HE DEEMS NECESSARY AND
FULLY UNDERSTANDS IT.




                                                                                        Page 5 of 6
        Case 1:18-cv-01282-PAE Document 40-1 Filed 09/06/19 Page 6 of 9



ON BEHALF OF ALL PLAINTIFFS AND/OR OPT-IN PLAINTIFFS:




THOMAS BRYANT




Date:
        09/06/2019

ON BEHALF OF DEFENDANT



ADEX CORPORATION




Date:




                                                                    Page 6 of 6
Case 1:18-cv-01282-PAE Document 40-1 Filed 09/06/19 Page 7 of 9
    Case 1:18-cv-01282-PAE Document 40-1 Filed 09/06/19 Page 8 of 9



      Name             Net Settlement

Banks Jr., Thomas        $1,616.26           Gross Settlement      $105,204.00
Bearyman, William        $5,529.00           Fees                   $28,931.10
 Bryant, Thomas          $1,159.65           Case Expenses          $10,472.83
   Daniel, Roden          $168.36            Service Award           $7,000.00
    Emler, John          $1,243.20           Net Settlement Fund    $58,800.07
 Everett, Michael         $934.60
  Heller, Michael         $36.46
Jackson, Roderick         $255.09
   Kelly, Andrew          $255.09
  King, Michael           $406.36
McDaniel, Patrick         $262.90
 McGill, Netorrey        $1,803.81
Monterrosa, Nelson        $689.67
  Pock, Kenneth          $4,880.19
Pulver, Kristopher        $201.21
  Richard, Perales       $2,441.09
Robinson, Zachery        $5,951.08
  Rosalio, Piedra        $4,328.59
  Sherman, Alter         $1,621.57
Simmons, Rodrick         $1,632.24
 Stedman, Dwalyn         $2,062.33
Stowell, Charles E.      $1,569.41
 Stutts, Nichola J.       $73.43
  Sykes, William         $1,054.61
  Todd, James H.         $3,376.87
  Truitt, Charles        $9,027.07
  Warren, Ronnie         $4,971.10
  Warren, Taylor         $1,248.85




                             buef_fq=?N?
        Case 1:18-cv-01282-PAE Document 40-1 Filed 09/06/19 Page 9 of 9




                                         Exhibit 2

                             Check Release Language

“I understand and acknowledge that by cashing or depositing this check, I will be forever waiving
and releasing (i.e., giving up) any and all claims under the Fair Labor Standards Act (“FLSA”), 29
USC §§ 201 et seq,, as well as any state and/or local wage and hour and common law claims related
to unpaid wages that were brought or could have been brought in Thomas Bryant et al. v. Adex
Corporation, 1:18-cv-01282 pending in the United States District Court for the Southern District
of New York. I understand and agree that I will not be able to sue Adex Corporation for these
claims once I cash or deposit the check.”
